Citation Nr: 0432215	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for a residual 
disability due to dislocated thumbs.

4.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant an his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied entitlement to service connection for 
hearing loss, a bilateral thumb disability, a bilateral knee 
disability, a bilateral hip disability, and a disability due 
to asbestos exposure.  The veteran filed a timely notice of 
disagreement of these issues and a statement of the case was 
issued.  However, the veteran only filed an substantive 
appeal for the issues of entitlement to service connection 
for hearing loss, a bilateral hip disability, a bilateral 
thumb disability, and a bilateral knee disability.  The Board 
finds that the issue of entitlement to service connection for 
a disability due to asbestos exposure is not before the Board 
for appellate review.  

The veteran testified before the undersigned at the RO in 
February 2004.  A transcript of this hearing is associated 
with the claims folder.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a current bilateral hip 
disability.    

2.  A current bilateral knee disability is not the result of 
a disease or injury in service, and first manifested many 
years after service.  

3.  A current left thumb disability is not the result of a 
disease or injury in service, and first manifested many years 
after service.  

4.  The veteran does not have a current right thumb 
disability.    


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 

2.  A bilateral knee disability was not incurred in, or 
aggravated by, active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

3.  A bilateral thumb disability was not incurred in, or 
aggravated by, active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a letter dated in March 2001, VA notified the veteran of 
the evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he could submit his own evidence.  This 
notice served to inform the veteran that he could submit 
relevant evidence in his possession.  

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20.  In this case, the VCAA notice was 
provided prior to the initial AOJ adjudication in October 
2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The RO 
obtained the private treatment records identified by the 
veteran including records from C. Medical Group, W. Tribal 
Clinic, C. Dermatology, Dr. K.G., Dr. A.S., C. Ambulatory 
Surgical Center, Dr. S.S., Dr. P.S., and K. Hospital.  VA 
treatment records from the VA medical facility in Reno were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was not afforded an 
examinations because, as discussed in further detail below, 
there is no indication that the veteran's claimed 
disabilities and symptoms may be associated with his period 
of service.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

However, the mere fact that a veteran has suffered a service-
connected disease or injury does not automatically lead to 
compensation for future disabilities.  In order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show: (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, at 1166-7; Hansen v. Principi, 16 Vet. App. 110, 
111 (2002) (citing Caluza v. Brown, 7 Vet. App. 498, 505 
(1995) affd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for a bilateral hip 
disability

The veteran asserts that while serving on the USS Henry L. 
Stimson in December 1964, he fell through a hatch and he hurt 
his hips.  The veteran reported that he had also injured his 
back and because the back injury was the most painful, his 
hip injury was ignored.  The veteran also states that in 
February 1966, he went to sick call with numerous complaints 
and one complaint was for right hip pain.  The veteran 
asserts that the hip pain was ignored.  At the hearing before 
the Board in February 2004, the veteran reported that he 
injured his hips when he fell through hatches.  The veteran 
stated that he also injured his hips while serving as lookout 
on a diesel submarine.  The veteran indicated that it was 
critical to clear the bridge rapidly, and he would go over 
the hole and into the hatch.  He would drop 15 feet to a 
steel deck.   The veteran stated that sometimes, he was able 
to grab some rails, and sometimes he went straight down.  

Service medical records show that the veteran sought medical 
treatment for mid back pain in December 1964.  The service 
medical record notes that the veteran had mid back pain after 
falling through a hatch.  The diagnosis was recurrent muscle 
strain.  Service medical records do not reflect any findings, 
complaints or diagnoses of a bilateral hip disability.  
Service examinations dated in June 1960, December 1961, and 
October 1967, including the discharge examination, indicate 
that examination of the lower extremities was normal.   

The veteran has not submitted evidence of a bilateral hip 
disability.  VA treatment records dated in February 2002 and 
August 2002 indicate that the veteran had hip pain.  However, 
pain is not a diagnosis.  

Symptoms such as pain alone, without a finding of an 
underlying disability, cannot be service-connected.  See 
Sanchez-Benitez v. West, 13 Vet App 282 (1999) (pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a "disability" for which service 
connection may be granted) affd. on other grounds 239 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) 
(holding that there was no objective evidence of a current 
disability, where the medical records showed the veteran's 
complaints of pain, but no underlying pathology was shown).  
The veteran has not submitted medical evidence of a diagnosed 
disease or disability which is causing the symptoms of pain 
in the hips.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1 (2004); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.

As lay persons, the veteran and his spouse are competent to 
report observations and symptoms; however, the veteran and 
other lay persons would not be competent to report a 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no evidence of record which shows that the veteran 
or his spouse have the expertise to diagnosis a disability 
which causes the veteran's pain in the hips.   

For the reasons discussed above, the Board finds that service 
connection for a bilateral hip disability is not warranted, 
since there is no medical evidence showing a current 
disability manifested by pain in the hips.  The preponderance 
of the evidence is against the claim for service connection 
for a bilateral hip disability.  Since the preponderance of 
the evidence is against the claim for service connection for 
a bilateral hip disability, the benefit of the doubt doctrine 
is not for application with regard to this claim.  Gilbert, 1 
Vet. App. 49.

Entitlement to service connection for a bilateral knee 
disability

The veteran asserts that while serving on the USS Rasher in 
November 1961, he fell through the topside deck hatch into an 
after battery compartment.  The veteran indicated that the 
fall was about 15 feet to a steel deck.  He indicated that he 
injured both knees, but the right knee hurt the most.  The 
veteran stated that the right knee was X-rayed but nothing 
was found.  The veteran indicated that the left knee was not 
X-rayed.  The veteran reported that in December 1964, while 
aboard the USS Henry L. Stimson, he fell through a hatch 
again and he hurt his knees.   

Service medical records show that in November 1961, the 
veteran sought medical treatment for pain in the right knee.  
The service medical record notes that the veteran reported 
that he had fallen through a hatch.  He had complaints of 
pain on movement and "grating."  Examination revealed 
moderate pain on applying weight to the right knee.  It was 
noted that the veteran had a bruise to the right knee on the 
medial aspect.  No treatment was indicated.  A December 1961 
re-enlistment examination report indicates that examination 
of the lower extremities was normal.  An October 1967 
discharge examination indicates that examination of the lower 
extremities was normal.  

However, the mere fact that a veteran has suffered a disease 
or injury in service does not automatically lead to 
compensation for future disabilities.  In order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show: (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, at 1166-7; Hansen v. Principi, 16 Vet. App. 110, 
111 (2002) (citing Caluza v. Brown, 7 Vet. App. 498, 505 
(1995) affd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The post-service records contain no findings referable to a 
knee disability until the late 1990's.  Private medical 
records show that in August 1998, the veteran sought 
treatment for left knee pain.  A torn meniscus of the left 
knee was detected.  The veteran underwent a left knee 
arthroscopy in September 1998.  The veteran again sought 
treatment for left knee pain in August 2000.  He had 
complaints of pain, stiffness, and swelling in the left knee.  
A Magnetic Resonance Imaging (MRI) revealed a degenerative 
complex tear of the posterior horn of the medial meniscus 
with degenerative component.  

A December 2001 VA Agent Orange examination report indicates 
that the veteran had complaints of pain in the knees, 
especially on the left.  Examination revealed full range of 
motion of the knees and tenderness of the left knee.  The 
diagnosis was bilateral knee arthritis with a meniscus tear 
in the left knee.  

A February 2002 VA treatment record notes that the veteran 
reported having knee pain for 40 years and it was getting 
worse.  It was noted that the veteran had an injury on the 
job.  A June 2002 MRI of the left knee revealed an abnormal 
signal posterior horn of the medial meniscus; a small oblique 
tear could not be ruled out.  A June 2002 X-ray examination 
of both knees revealed varus deformity of both knees, more 
marked on the left.  Minor degenerative changes were noted 
which were commensurate with the veteran's age; there were no 
acute abnormalities.  In August 2002, the veteran underwent a 
second left knee arthroscopy.  The postoperative diagnosis 
was recurrent tear of the left medial meniscus, 
chondromalacia of the left medial tibial plateau, and 
chondromalacia patella.  

In April 2003, the veteran underwent a right knee 
arthroscopy, a partial medial and lateral meniscectomy, and 
chondroplasty.  The diagnosis was chondromalacia of the 
medial femoral condyle, and medial and lateral meniscus tears 
of the right knee.  A May 2003 VA treatment record indicates 
that the veteran had a bruise to the back of the right knee 
and left knee pain.  A June 2003 X-ray examination report 
indicates that there were finings of minimal degenerative 
joint disease of the right knee and degenerative joint 
disease, a slight increase with varus deformity, and effusion 
of the left knee.  

These records also contain no opinion as to the relationship 
between current disability and service.  In fact, as noted 
above, the June 2002 X-ray examination report indicated that 
the minor degenerative changes of the knees were commensurate 
with the veteran's age.  

While the veteran is competent to report his symptoms, he is 
a lay person, and therefore not competent to report a current 
diagnosis or to relate that diagnosis to injuries in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran's 
spouse is also competent to report the veteran's symptoms 
which are observable to her, but she is not competent, as a 
layperson, to report a current diagnosis or to relate the 
veteran's diagnosis to injuries in service.  Id.  

The Court has consistently held that, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit, which stated that "a veteran seeking disability 
benefits must establish...the existence of a disability [and] 
a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Shedden v. Principi, 381 F. 3d. 1163 (Fed, 
Cir. 2004).   

In the present case, there is no competent medical evidence 
of a relationship between the current knee disabilities and 
the veteran's period of service.  The evidence of record 
shows that the veteran began to have complaints of knee pain 
in the late 1990's, almost 30 years after separation from 
service.  In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Federal Circuit held that evidence of a lack of treatment 
or complaints for a long period after service was credible 
evidence against a finding of service incurrence.  The 
veteran has not submitted any competent medical evidence 
which relates his current knee disabilities to service or to 
the injuries in service.  

There is no evidence of degenerative changes of the knees to 
a compensable degree within one year from service separation.  
The medical evidence of record shows that degenerative 
changes of the left knee were detected in 2000 and 
degenerative changes of the right knee were detected in 2001, 
decades after separation from service in 1967.  Thus, service 
connection for degenerative changes of the knees is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. 

In conclusion, the Board finds that the evidence establishes 
that the left knee disability first manifested in 1998 and 
the right knee disability first manifested in 2001.  There is 
no competent medical evidence of a relationship between the 
current knee disabilities and the veteran's period of 
service, but there is evidence that the degenerative changes 
of the knees are commensurate with the veteran's age.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for a bilateral knee 
disability.  Since the preponderance of the evidence is 
against the claim for service connection for a bilateral knee 
disability, the benefit of the doubt doctrine is not for 
application with regard to this claim.  Gilbert.

Entitlement to service connection for a bilateral thumb 
disability

The veteran asserts that while serving on the USS Sargo, 
while at sea, there was an emergency with the external 
hydraulic system which required the veteran to quickly turn 
off the hydraulic pump.  The veteran reports that the switch 
was located high on the bulkhead and was the type that 
required pushing through a rubber shield to the "off" 
button.  The veteran asserts that he tried to turn it off, 
but his thumb folded back to the wrist.  He put the thumb 
back in place.  The veteran indicates that he tried to turn 
off the switch with the other thumb, and the same thing 
happened, and he put the thumb back in place.  The veteran 
indicates that since he was on watch, he waited till he was 
relieved before going to see the corpsman.  The veteran 
asserts that the corpsman congratulated him on putting the 
thumbs back in place.  The veteran contends that he had to 
put them back in place because they hurt so much.    

Service medical records do not reflect any findings, 
complaints or diagnoses of a bilateral thumb disability.  
There is no evidence in the service medical records that the 
veteran sustained dislocated thumbs in service.  Service 
examinations dated in June 1960, December 1961, and October 
1967, including the separation examination, indicate that 
examination of the upper extremities was normal.  

The post-service records contain no findings referable to a 
knee disability until the late 1980's.  Private medical 
records show that in February 1987, the veteran underwent a 
second steroid injection to the trapeziometacarpal joint on 
the left.  A June 1997 X-ray examination revealed grade one 
to two trapeziometacarpal arthritis with some sclerosis in 
the thumb basilar joint.  A September 1997 private medical 
record indicates that the veteran had left and right thumb 
pain.  An October 1998 X-ray examination revealed significant 
arthritis of the trapeziometacarpal joint with joint space 
narrowing and subchondromal sclerosis on the left.   

The veteran has not submitted evidence of a right thumb 
disability.  The private medical records indicate that the 
veteran had complaints of right thumb pain.  However, pain is 
not a diagnosis.  

Symptoms such as pain alone, without a finding of an 
underlying disability, cannot be service-connected.  See 
Sanchez-Benitez; supra; Evans; supra.  The veteran has not 
submitted medical evidence of a diagnosed disease or 
disability which is causing the symptoms of pain in the right 
thumb and there is no objective evidence of a current right 
thumb disability.    

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau; supra.  In Brammer; 
supra, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich; supra; Chelte; supra.   

As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1; Hunt; supra.  Under these 
criteria, a "disability" for VA compensation benefit purposes 
is not shown to be present in this case.

As a lay person, the veteran is competent to report 
observations and symptoms, however, the veteran would not be 
competent to report a diagnosis.  Grottveit; supra.  There is 
no evidence of record which shows that the veteran has the 
expertise to diagnosis a disability which causes the pain in 
the right thumb.    

There is no medical evidence of a relationship between the 
left thumb disability and the veteran's period of service.  
The private medical records contain no opinion as to the 
relationship between current disability and service.  While 
the veteran is competent to report his left thumb symptoms, 
he is a lay person, and therefore not competent to report a 
current diagnosis or to relate that diagnosis to injuries in 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Court has consistently held that, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson; supra.  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer;  210 F.3d at 
1353.  

In the present case, there is no competent medical evidence 
of a relationship between the current left thumb disability 
and the veteran's period of service.  The evidence of record 
shows that the veteran began to have complaints of pain in 
the left thumb in 1987, almost 20 years after separation from 
service.  In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Federal Circuit held that evidence of a lack of treatment 
or complaints for a long period after service was credible 
evidence against a finding of service incurrence.  The 
veteran has not submitted any competent medical evidence 
which relates his current left thumb disability to service or 
to the injuries in service.  

There is no evidence of arthritis of the left thumb within 
one year from service separation.  The medical evidence of 
record shows that arthritis of the left thumb was detected in 
1997, decades after separation from service in 1967.  Thus, 
service connection for arthritis of the left thumb is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. 

In conclusion, the Board finds that the evidence establishes 
that the left thumb disability first manifested in 1987 and 
there is no competent medical evidence of a relationship 
between the current left thumb disability and the veteran's 
period of service.  There is no medical evidence showing a 
current right thumb disability.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for a bilateral thumb disability.  Since the 
preponderance of the evidence is against the claim for 
service connection for a bilateral thumb disability, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied. 

Entitlement to service connection for a bilateral knee 
disability is denied. 

Entitlement to service connection for a bilateral thumb 
disability is denied. 


REMAND

Additional development is necessary before the claim for 
entitlement to service connection for hearing loss can be 
decided on the merits.  The veteran contends that he incurred 
hearing loss in service after sustaining noise exposure while 
serving on submarines; the noise exposure included working in 
a close environment on the submarine near high-pitched 
engines.  There is evidence that the veteran has hearing loss 
as defined by 38 C.F.R. § 3.385 (2004).  A February 2003 
audiometric examination report indicates that on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
40
LEFT
5
15
15
30
55

There is no evidence of hearing loss in service.  However, 
audiometric testing was not done.  The service medical 
records show that only spoken voice and whispered voice 
hearing tests were conducted.  In a February 2004 statement, 
Dr. P.S. indicated that the veteran had hearing loss 
suggestive of noise induced hearing loss.  Dr. P.S. indicated 
that on review of the medical records, the veteran's hearing 
loss was more likely than not initiated in the veteran's 
military service beginning in June 1961 and extending through 
November 1967.  Dr. P.S.'s statement establishes that the 
veteran's hearing loss may be associated with service.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Board finds that a VA audiometric examination is 
necessary to determine whether the veteran's current hearing 
loss was incurred in service or is medically related to his 
period of service.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be accorded a VA 
audiometric examination by a state-
licensed audiologist to determine the 
nature and severity of any hearing loss 
that may be present.  The claims folder 
and copy of this remand must be made 
available to the examiner in connection 
with the examination.  The examiner 
should report the date of onset and 
etiology of the hearing loss and render a 
medical opinion as to whether the hearing 
loss had its onset during the veteran's 
period of service or is medically related 
to service.     

2.  Thereafter, the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for hearing loss.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran.  The 
case should then be returned to the Board 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



